


109 HCON 484 : Commending The New York Institute for

U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 484
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2006
			Received
		
		CONCURRENT RESOLUTION
		Commending The New York Institute for
		  Special Education for providing excellent education for students with blindness
		  and visual disabilities for 175 years, and for broadening its mission to
		  provide the same quality education to students with emotional and learning
		  disabilities.
	
	
		Whereas The New York Institute for Special Education,
			 originally founded in 1831 as The New York Institution for the Education of the
			 Blind, has for 175 years continually educated students with disabilities, and
			 is chartered by the Board of Regents of the University of the State of New
			 York, accredited by the National Commission for the Accreditation of Special
			 Education Services, and is located on Pelham Parkway, in the
			 Bronx;
		Whereas on March 15, 1832, the first class in the United
			 States for blind children began at The New York Institution for the Education
			 of the Blind;
		Whereas in 1986, The New York Institute for the Education
			 of the Blind broadened its mission to also provide education to students with
			 emotional and learning disabilities and preschoolers with development delays,
			 and concurrently changed the name to the New York Institute for Special
			 Education;
		Whereas in 2000, The New York Institute for Special
			 Education again broadened its mission by establishing the Cornerstone Literacy
			 Initiative, providing staff development and school reform leadership to high
			 poverty school districts throughout the United States;
		Whereas The New York Institute for Special Education has
			 prepared students to attain and exceed the academic standards as set forth by
			 the Department of Education of the State of New York;
		Whereas in addition to providing a quality education to
			 New York students, The New York Institute for Special Education is equally
			 committed to improving special education on a national level and serves as a
			 student teaching and internship site for eleven universities nationally;
		Whereas since its inception in 1987, the Readiness Program
			 of The New York Institute for Special Education has had a dramatic impact on
			 the lives of special education pre-school children as well as their
			 families;
		Whereas the Van Cleve Program of The New York Institute
			 for Special Education accepts children with learning and emotional disabilities
			 from five to eleven years of age, the graduates of which show dramatic
			 improvement in academic, social, and behavioral abilities;
		Whereas students in the Schermerhorn Program of The New
			 York Institute for Special Education participate in individually designed
			 academic and modified academic programs that emphasize independence and are
			 given an opportunity to develop job behaviors and skills through pre-vocational
			 activities and in career experience programs;
		Whereas The New York Institute for Special Education has
			 continuously played a leadership role in advocating for quality education of
			 children with disabilities; and
		Whereas The New York Institute for Special Education has
			 continuously played a leadership role in conducting and promoting research
			 relating to the education of children with disabilities: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)commends The New
			 York Institute for Special Education for providing excellent education for
			 students with blindness and visual disabilities for 175 years, and for
			 broadening its mission to provide the same quality education to students with
			 emotional and learning disabilities; and
			(2)recognizes the
			 high importance of, and supports all efforts to improve, education for
			 physical, emotional, and learning disabled children.
			
	
		
			Passed the House of
			 Representatives December 6, 2006.
			Karen L. Haas,
			Clerk.
		
	
